FILED
                           NOT FOR PUBLICATION                                MAR 13 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10519

              Plaintiff - Appellee,              D.C. No. 2:08-cr-00570-GEB-1

  v.
                                                 MEMORANDUM*
MANUEL AGUILAR-GODINEZ, AKA
Guillermo Govea-Pena, AKA Guillermo
Guvea,

              Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Eastern District of California
              Garland E. Burrell, Jr., Senior District Judge, Presiding

                            Submitted March 11, 2015**
                              San Francisco California

Before: McKEOWN, MURGUIA, and FRIEDLAND, Circuit Judges.

       Manuel Aguilar-Godinez pled guilty to one count of conspiracy to possess a

chemical to manufacture methamphetamine, in violation of 21 U.S.C. §§ 846 and


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
841(c)(2). The district court applied two sentencing enhancements that Aguilar-

Godinez now challenges on appeal.

      We have jurisdiction under 28 U.S.C. § 1291, and we dismiss the appeal. As

part of his plea agreement, Aguilar-Godinez waived the “right to appeal any aspect

of the sentence imposed in this case.” Aguilar-Godinez entered into the plea deal

knowingly and voluntarily and stated that he understood the terms. United States

v. Joyce, 357 F.3d 921, 922 (9th Cir. 2004) (“A defendant’s waiver of his appellate

rights is enforceable if the language of the waiver encompasses his right to appeal

on the grounds raised, and if the waiver was knowingly and voluntarily made.”).

      Aguilar-Godinez argues that the sentencing enhancements nevertheless must

be vacated, because the district court violated Fed. R. Crim. P. 11(b)(1) by failing

to address the defendant personally regarding the plea terms. Applying plain-error

review, we disagree. See United States v. Ma, 290 F.3d 1002, 1005 (9th Cir.

2002). The district court asked the prosecutor to summarize the terms of the plea

agreement—including the waiver of appeal rights—and personally addressed

Aguilar-Godinez to confirm that he understood those terms. Id.

      APPEAL DISMISSED.




                                          2